                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHELLY SHEVLIN,                             )
                                             )
                      Plaintiff,             )
                                             )
 vs.                                         )   Case No. 3:18-CV-02076-NJR-RJD
                                             )
 BRUCE RAUNER,                               )
 RANDALL BLANKENHORN,                        )
 BRUCE HARMENING, and                        )
 MATT MAGALIS,                               )
                                             )
                      Defendants.            )

                        MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       This matter is before the Court on the Motion to Dismiss filed by Defendants

Randall Blackenhorn, Bruce Harmening, Matt Magalis, and Bruce Rauner (collectively

“Defendants”) (Doc. 10). For the reasons set forth below, the motion is granted in part

and denied in part.

                       FACTUAL AND PROCEDURAL BACKGROUND

       According to the Complaint, Shelly Shevlin began working for the Illinois

Department of Transportation (“IDOT”) in February 2008 as a human resources manager

(Doc. 1, Ex. 1, p. 3). At the time Shevlin was hired, and until 2014, the Governor of the

State of Illinois was a member of the Democratic Party (Id. at p. 1). In November 2014,

Defendant Rauner, a member of the Republican Party, was elected Governor of the State

of Illinois (Id.). Rauner allegedly expressed unfavorable opinions about individuals who

support the Democratic party (Id.).

       On September 20, 2016, Shevlin was terminated from her employment with IDOT

                                      Page 1 of 8
for conducting an interview while having a conflict of interest, and violating standards

of professionalism and ethics (Id. at p. 4). Shevlin alleges Defendant Harmening, the

IDOT’s Bureau Chief/Investigations and Compliance Chief, made false statements to the

Office of Executive Inspector General and fabricated the claims against her (Id.). Shevlin

contends she was actually terminated because she was employed by prior Democratic

administrations, and she refused to affiliate with the Rauner Administration (Id. at p. 5).

       On September 17, 2018, Shevlin filed this one-count Complaint in the Circuit Court

of the Twentieth Judicial Circuit, St. Clair County, Illinois (See Doc. 1). She alleges she

was wrongfully terminated, in violation of her state and federal constitutional rights to

free speech, free association, and due process (Id.). Shevlin names Defendants in their

individual capacities for compensatory damages, and in their official capacities for

injunctive and declaratory relief (Id.).

       On November 14, 2018, Defendants removed the case to this Court (Id.). The Court

has federal question jurisdiction over the federal claims pursuant to 28 U.S.C. § 1331 and

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367. On

December 14, 2018, Defendants filed a motion to dismiss arguing, inter alia, the Complaint

fails to state a claim under Federal Rule of Civil Procedure (“Rule”) 12(b)(6) (Doc. 10).

Shevlin timely opposed the motion (Doc. 11).

                                           DISCUSSION

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). To survive a Rule



                                           Page 2 of 8
12(b)(6) motion to dismiss, a plaintiff only needs to allege enough facts to state a claim

for relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

A plaintiff need not plead detailed factual allegations, but must provide “more than

labels and conclusions, and a formulaic recitation of the elements.” Id. For purposes of a

motion to dismiss under Rule 12(b)(6), the Court must accept all well-pleaded facts as

true and draw all possible inferences in favor of the plaintiff. McReynolds v. Merrill Lynch

& Co., Inc., 694 F.3d 873, 879 (7th Cir. 2012).

       As an initial matter, the Court is weary to recognize a private cause of action for

Shevlin’s claims under the Illinois Constitution. See White v. Madison County, Ill., 2008 WL

539230, at *6 (S.D. Ill. Feb. 26, 2008) (“[W]hite has not pointed to, nor has the Court been

able to discover through independent research, any private right of action or express

remedy under the Illinois Constitution.”); Velazquez v. Williams, 2015 WL 4036157, at *3

(N.D. Ill. June 30, 2015) (refusing to recognize an independent cause of action under the

Illinois Constitution); Bonnstetter v. City of Chicago, 2014 WL 3687539, at *6 (N.D. Ill. July

24, 2014) (“There is no private cause of action for violations of art. 1, § 2 of the Illinois

Constitution against employers who commit civil rights violations.”). Moreover, “where

state common law or federal law provides an adequate remedy to a plaintiff . . . a plaintiff

may not maintain an independent cause of action under the Illinois Constitution.” S.J. v.

Perspectives Charter Sch., 685 F. Supp. 2d 847, 862 (N.D. Ill. Feb. 9, 2010) (and cases cited

therein). Here, Shevlin brings her federal claims under 42 U.S.C. §1983, which provides

an adequate remedy for any violations of her rights under the Illinois Constitution. Id.

Accordingly, Shevlin’s Illinois Constitutional claims are dismissed with prejudice.



                                          Page 3 of 8
         Shevlin also alleges wrongful discharge based on political patronage, in violation

of the First and Fourteenth Amendments of the United States Constitution. To proceed

with this claim, she must show she engaged in political activity by affiliating or not

affiliating with a particular politician or party, and that Defendants caused her to be fired

because of her affiliation. Fitzpatrick v. Reinhart, et al., 2010 WL 4683613, at *5 (C.D. Ill.

Nov. 10, 2010) (citing Hall v. Babb, 389 F.3d 758, 762 (7th Cir. 2004)).

         The Complaint alleges Shevlin refused to support the Rauner Administration, so

Defendant Harmening made false accusations against her and eventually terminated her

from her position (Doc. 1, Ex. 1, p. 4). While these allegations are sufficient to state a claim

against Harmening, the Complaint contains virtually no factual allegations against the

remaining Defendants. Shevlin alleges that Defendant Rauner was the Governor of

Illinois and made disparaging remarks against the Democratic party (Id. at p. 1). Shevlin

states that Defendant Blackenhorn is the Secretary of Transportation of the State of Illinois

and that Defendant Magalis is the Chief of State for the IDOT (Id. at p. 2). The Complaint

further provides, “As a consequence of one or more of the foregoing acts of the

Defendants, Plaintiff has lost her employment” (Id. at p. 4). Additionally, the Complaint

states Defendants willfully and deliberately “deprive[d] Plaintiff of her employment in

retaliation for not being supporters of Governor Rauner and the Republican party” (Id. at

p. 5).

         These conclusory allegations against Defendants Blackenhorn, Magalis, and

Rauner fall short of the federal pleading standard. At a minimum, the Complaint must

“give the defendant fair notice of what the . . . claim is and the grounds upon which it



                                        Page 4 of 8
rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Complaint, here, does

not allege Blackenhorn, Magalis, or Rauner took any action to cause Shevlin’s

termination. Nor does she allege these Defendants had any personal knowledge of, or

involvement in, her termination, such that liability could be imputed to them in their

supervisory capacities. See Burks v. Raemisch, 555 F.3d 592, 593-94 (7th Cir. 2009) (“Section

1983 does not establish a system of vicarious responsibility. Liability depends on each

defendant’s knowledge and actions, not on the knowledge or actions of persons they

supervise.”). The Complaint’s conclusory allegations against these Defendants are simply

not enough to survive a motion to dismiss. Even when drawing all possible inferences in

favor of Shevlin, the Complaint does not plausibly allege a claim against Blackenhorn,

Magalis, or Rauner. Shevlin’s claims against Blackenhorn, Magalis, and Rauner, in their

individual capacities, are dismissed without prejudice and with leave to amend.

       Defendants also argue the Complaint fails to state a claim because political

affiliation is a valid qualification of the IDOT position from which Shevlin was

terminated. In Elrod v. Burns and Branti v. Finkel, the Supreme Court recognized that the

First Amendment generally protects public employees from being terminated for their

political beliefs. 427 U.S. 347, 359 (1976); 445 U.S. 507, 515-16 (1980). However, the Court

held that employers may dismiss individuals based on political affiliation, if political

loyalty is a valid job qualification. Elrod, 427 U.S. at 367; Branti, 445 U.S. at 517-18.“And

so emerged the so-called Elrod-Branti exception to political patronage dismissals.” Bogart

v. Vermilion County, Ill., 909 F.3d 210, 213 (7th Cir. 2018).

       The overarching inquiry in determining the application of the Elrod-Branti



                                        Page 5 of 8
exception is whether the employer can establish that “party affiliation is an appropriate

requirement for the effective performance of the public office involved.” Branti, 445 U.S.

at 518. “[T]his could be either because the job involves the making of policy and thus the

exercise of political judgment or the provision of political advice to the elected superior,

or because it is a job (such as speechwriting) that gives the holder access to his political

superiors’ confidential, politically sensitive thoughts.” Riley v. Blagojevich, 425 F.3d 357,

359 (7th Cir. 2005).

       The Seventh Circuit has noted that determining whether a job fits within the Elrod-

Branti exception can create “excessive litigation in the turnover between opposing

political administrations” and “encourage incumbent public employees to protect their

jobs by simply neglecting particular responsibilities.” Bogart, 909 F.3d at 213 (citing Allen

v. Martin, 460 F.3d 939, 944 (7th Cir. 2006)) (internal quotations and alterations omitted).

To deter these risks, “we focus on the inherent powers of the office as presented in the

official job description, while also looking at how the description was created and when,

and how often, it was updated.” Id. “[U]nless the plaintiff demonstrates that the job

description bears some systematic unreliability or has been manipulated in some manner

by officials looking to expand their political power, our examination begins and ends

there.” Id. at 213-14.

       Shevlin’s official title at the IDOT was “Human Resources Manager – Technical V”

(Doc. 1, Ex. 1, p. 3). The IDOT’s description for a “Human Resources Manager” provides

the following,

   x   “This position . . . exercises discretion to ensure utilization of resources to
       accomplish district goals.”

                                       Page 6 of 8
     x   “The greatest challenge is to ensure            consistent     application   of
         policies/practices to personnel issues.”

     x   “The incumbent is personally responsible for implementing and
         administering fair/consistent personnel policies and practices for the
         district. As a principal policy administrator, the incumbent maintains,
         interprets and implements personnel rules, policies and procedures. S/he
         recommends revisions of policy and attends meetings involving policy
         issues.”

     x   “This position administers salary guidelines . . .”

     x   “This position is given broad latitude and discretion in administering all
         personnel functions.”

     x   “Internal contacts include employees at all levels throughout the district for
         the purpose of providing policy/contract interpretations . . .”

(Doc. 10, Ex. 1).

         Defendants argue the job title clearly demonstrates Shevlin held a policy-making

position. But Shevlin argues the job description does not indicate she was a high-level

policy maker, so application of the Elrod-Branti exception is inappropriate. Shevlin sets

forth a document entitled “Pre-Disciplinary Hearing,” which appears to be the notice of

the hearing that preceded her termination (Doc. 11, p. 7). The notice states, “Read Non-

union, Rutan covered, Pre-D language” (Id.). “Rutan covered” indicates any employment

decision cannot be based on political affiliation, as indicated in the Supreme Court case

Rutan v. Republican Party of Illinois, 497 U.S. 62 (1990). Following Rutan, Illinois began

categorizing state jobs as “Rutan covered” where it was appropriate to “prohibit

consideration of political affiliation or support (or lack thereof) in connection with hiring,

promotion, transfer, or recall from layoff, with respect to employment positions covered

by        the       Rutan        decision.”       ILL.         ADMIN.      ORDER           (2009),



                                         Page 7 of 8
https://www2.illinois.gov/Pages/government/execorders/AdministrativeOrder-

2009-2.aspx.

       Although the Court may take “judicial notice of matters of public record without

converting a 12(b)(6) motion into a motion for summary judgment,” the parties’ briefing

demonstrates that the Elrod-Branti inquiry is far too fact-specific to resolve at the

pleadings stage. Henson v. CSC Credit Services, 29 F.3d 280, 284 (7th Cir. 1994). “[T]he

ultimate inquiry is not whether the label ‘policymaker’ or ‘confidential’ fits a particular

position; rather, the question is whether the hiring authority can demonstrate that party

affiliation is an appropriate requirement for the effective performance of the public office

involved.” Branti, 445 U.S. at 518. Accordingly, the Court declines to address the Elrod-

Branti exception at this stage of the litigation. The issue would be better suited for a

motion for summary judgment.

                                       CONCLUSION

       For the reasons set forth above, Shevlin’s claims under the Illinois Constitution are

DISMISSED with prejudice. Shevlin’s Section 1983 claims against Defendants

Blackenhorn, Magalis, and Rauner, in their individual capacities, are DISMISSED

without prejudice and with leave to amend. Shevlin SHALL file an amended complaint

on or before March 15, 2019.

       IT IS SO ORDERED.

       DATED: March 1, 2019


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 United States District Judge


                                       Page 8 of 8
